The plaintiffs were passengers in the defendant's car and were injured in a collision between that car and one driven by Harold Snedeker, at the intersection of Union and Salmon streets in Manchester. Winter was going east on Salmon street and Snedeker *Page 482 
north on Union street. The latter is a through street and there is a stop sign on its westerly side at Salmon street.
There was the usual conflict of testimony. The defendant claimed that he stopped before entering the intersection and then proceeded across slowly. Snedeker testified that the defendant came across the intersection at a high speed, giving Snedeker no time to avoid a collision. This conflict presented an issue for the jury.
Judgments on the verdicts.